DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 October 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not have any mention of “transmitting, in 10 milliseconds or less, an electromagnetic signal….”.  There is no mention of the burst of electrical energy having a duration of 10 milliseconds or less but not for actual transmitting of an electromagnetic signal.
Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not have any mention of “transmitting, in 10 milliseconds or less, an electromagnetic signal….”.  There is no mention of the burst of electrical energy having a duration of 10 milliseconds or less but not for actual transmitting of an electromagnetic signal.
Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalewski (US PN 9,894,471).
Considering claim 1, Zalewski (Figures 1b + 2) teaches a method of operating a transceiver (140 + col. 33 lines 32-35) comprising: receiving a bust of electrical energy of 500 micro-Joules or (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) in 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66) from an energy harvester that produces the burst of electrical energy from mechanical energy (col. 31 lines 42-57), the burst of electrical energy the result of a single actuation of the energy harvester (col. 31 lines 42-57); rectifying the burst of electrical energy of 500 micro Joules or less in 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66) to create a rectified In re Best, 195 USPQ 430, 433) + goal of the invention) spanning 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66); applying the rectified energy of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) spanning 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66) to the transceiver without applying the rectified energy to a switching power converter (no switching power converter showed in Figure 1B) and transmitting (output of 140 + col. 33 lines 32-35), in 10 milliseconds or less, an electromagnetic signal comprising a frame of multiple bytes (col. 8 lines 20-24), the transmitting using only the rectified energy (output of 104 + col. 34 lines 35-39) of 500 micro Joules or less spanning 10 milliseconds or less (col. 31 lines 49-54 + col. 45 lines 63-66).
Considering claim 2, Zalewski (Figures 1B + 2) teaches wherein receiving the burst of electrical energy further comprises receiving the burst of electrical energy from a mechanical switch (102 + col. 33 lines 64-68) configured to product the burst of electrical energy upon actuation (col. 33 lines 64-68).
Considering claim 3, Zalewski (Figures 1B + 2) teaches wherein receiving the burst of electrical energy further comprises receiving the burst of electrical energy from a piezoelectric device (102) configured to produce the burst of electrical energy upon being compressed (col. 33 lines 64-68).
Considering claim 8, Zalewski (Figures 1B + 2) teaches a transceiver system comprising: an energy harvester (100 + col. 33 lines 52-56) configured to produce a burst of electrical energy upon each actuation of the energy harvester (col. 31 lines 42-57), each burst of electrical energy of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) and have a duration of 10 milliseconds or less (col. 11 line 45 + col. 31 lines 49-54 + col. 45 lines 63-66); a rectifier (col. 34 lines 35-40) coupled to the energy harvester, the rectifier defining a direct current (DC) output (col. 43 lines 58-64) and a return; a capacitor (106 + col. 34 lines 2-14) coupled across the DC output and the return; a transceiver (140 + col. 33 lines 32-35) defining a power input coupled directly to the DC output of the rectifier the transceiver configured to transmit, in 10 milliseconds or less, an electromagnetic signal comprising a frame of a plurality of bytes (col. 8 lines 20-24) using only one burst of electrical energy of 500 micro Joules (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) or less having the duration of 10 milliseconds or less (col. 11 line 45 + col. 31 lines 49-54 + col. 45 lines 63-66).
Considering claim 9, Zalewski (Figures 1B + 2) teaches wherein the energy harvester is a mechanical switch (102 + col. 33 lines 64-68) that moves a permanent magnet (col. 83 lines 42-48) with each actuation.
Considering claim 10, Zalewski (Figures 1B + 2) teaches wherein the energy harvester is a piezoelectric device configured to produce the burst of electrical energy upon being compressed (102 + col. 33 lines 64-68).
Considering claim 12, Zalewski (Figures 1B + 2) teaches wherein the energy harvester is configured to produce a peak voltage of 3 volts or greater during each actuation (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention).
Considering claim 14, Zalewski teaches wherein the transceiver is configured to operate during periods of time when a voltage on the power input is between and including 1.0 and 1.6 volts (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US PN 9,894,471) and in view of Webb (PG Pub 20110252845).
Considering claim 7, Zalewski teaches wherein rectifying the burst of electrical energy further comprises rectifying by way of a full wave bridge (full wave rectifier) and a capacitor coupled across direct current (DC) outputs as described above.
However, Zalewski does not teach a Schottky diodes.
Webb teaches a Schottky diodes (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a Schotty diodes into Zalewski’s device for the benefit of using a well-known common diode since it has known characteristics and operation abilities.
Considering claim 13, Webb teaches wherein the rectifier further comprises a full-wave rectifier comprising four Schotkky diodes (paragraph 0042 + obvious to use Schotkky’s diodes into Zaleski’s full wave rectifier would result in four of them being used).
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US PN 9,894,471) and in view of Moon (PG Pub 20110140579).
Considering claim 15, Zalewski (Figures 1B + 2) teaches the energy harvester, the rectifier, the capacitor as described above.
However, Zalewski does not teach a printed circuit board.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a printed circuit board into Zalewski’s device for the benefit of providing all the elements of the harvesting device on one location.  Furthermore, substituting in the printed circuit board would lead to the energy harvester, the rectifier, the capacitor and the transceiver mechanically and electrically coupled to the board.
Considering claim 16, Zalewski (Figures 1B + 2) teaches a transceiver module (100 + col. 33 lines 52-56) comprising: a rectifier (104 + col. 34 lines 35-47) defining alternating current (AC) inputs, a direct current (DC) output, and a return, the rectifier configured to receive at the AC inputs burst of electrical energy (104 + 106 + col. 36 lines 25-32) of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) and having a duration of 10 milliseconds or less (col. 11 line 45 + col. 31 lines 49-54 + col. 45 lines 63-66), and a transceiver (140 + col. 33 lines 32-35) defining a power input coupled directly to the DC output of the rectifier (see Figure 1B) the transceiver configured to transmit, in 10 milliseconds or less, an electromagnetic signal comprising a frame of a plurality of bytes (col. 8 lines 20-24) burst of electrical energy of 500 micro Joules or less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention) and having a 
However, Zalewski does not teach a printed circuit board, a rectifier and transceiver mechanically coupled to the printed circuit board.
Moon teaches a printed circuit board (230 + paragraph 0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a printed circuit board into Zalewski’s device for the benefit of providing all the elements of the harvesting device on one location.  Furthermore, substituting in the printed circuit board would lead to the rectifier and the transceiver mechanically and electrically coupled to the board.
Considering claim 17, Zalewski (Figures 1B + 2) teaches a capacitor (106 + col. 34 lines 1-10) coupled across the DC output and the return.
Considering claim 19, Zalewski teaches wherein the rectifier is configured to receive the burst of electrical energy of between and including 3 and 7 volts and wherein the transceiver is configured to operate during periods of time when a voltage of the power input is between and including 1.0 and 1.6 volts less (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433) + goal of the invention).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US PN 9,894,471), view of Moon (PG Pub 20110140579) and in view of Webb (PG Pub 20110252845).
Considering claim 20, Zalewski in view of Moon teaches the rectifier comprises a full wave rectifier as described above.
However, Zalewski in view of Moon does not teach wherein the rectifier comprises a full wave rectifier comprising four Schotkky diodes.
Webb teaches a Schottky diodes (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a Schotty diodes into Zalewski’s device for the benefit of using a well-known common diode since it has known characteristics and operation abilities.  Furthermore, it would obvious to replace the diodes in Zalewski device with the Schotkky’s diodes which would result in the full wave rectifier having four of them.
Response to Arguments
Applicant's arguments filed 13 October 2021 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Zalewski fails to expressly or inherently teach the myriad or arrangements could operate only on the recited energy in the recited time the examiner disagrees.  The recited burst of electrical energy is property and function of that structure which prior art teaches.  Furthermore, the time period as claimed as taught as mentioned above and as affirmed in the board of appeals decision (see pages 10-11).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837